Citation Nr: 0943766	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to May 
1990 and from December 1990 to July 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in November 2007 for additional development.


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the Veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
diagnosis of PTSD.

After separation from military service, a March 2005 VA PTSD 
examination report stated that the Veteran's claims file had 
been reviewed.  The examiner cited the Veteran's claimed PTSD 
stressor as a SCUD missile attack on her base in Saudi Arabia 
during the Persian Gulf War.  The examiner stated that the 
Veteran

witnessed a [P]atriot missile intercept a 
[SCUD] missile.  It was probably 
approximately 3/4 mile up in the air when 
she watched it hit.  No people were 
injured or killed.  There was no fallout 
of nerve agents, biological warfare, 
chemical warfare, etc.  There was no 
actual threatened death or serious threat 
to the physical integrity of self, and 
this does not meet criteria A of PTSD.

She reported on one other occasion a 
[SCUD] missile had come into the base 
about a mile away, for which people were 
killed and injured.  She knew no one in 
that group that was killed or injured.  
She did not see the bomb come in when it 
had hit the building.  This does not meet 
criteria A of PTSD as there was no actual 
threatened death or serious threat to the 
physical integrity of self.  The 
proximity of the stressor, in my clinical 
opinion, does not meet criteria A of 
PTSD. . . .

The treatment team that the VA Medical 
Center, Omaha, confer that we do not 
agree that this would meet the criteria A 
of PTSD, as there was no actual threat of 
death or serious threat to the physical 
integrity of self.

The examiner stated that the Veteran did not have an Axis I 
diagnosis.

A September 2007 VA psychology consultation report was 
provided at the request of the Veteran's primary care 
physician.  The examiner listed the Veteran's stressor as 
being exposed to SCUD missile attacks at a military base in 
Dhahran, Saudi Arabia.  She reported that 
Nuclear-Biological-Chemical warfare sirens sounded 
frequently, which required her to put on a hazardous 
materials suit.  She reported that on one occasion a Patriot 
missile intercepted a SCUD missile over her barracks, and on 
another occasion a missile hit a building across the compound 
killing several people.  After a thorough psychiatric 
examination, the examiner state that the Veteran "qualifies 
for a diagnosis of PTSD based upon having had a traumatic 
stressor and satisfying the criteria for the experience of 
hyperarousal, avoidance, and re-experiencing.  The stressor 
occurred in her military service in Saudi Arabia."

An April 2008 stressor response letter from the U.S. Army and 
Joint Services Records Research Center (JSRRC) confirmed that 
the Veteran's unit was stationed in Dhahran, Saudi Arabia.  
The report stated that the unit's equipment did not arrive 
until a month after the unit, and that the unit was assigned 
to care for enemy prisoners of war.  Both of these factors 
are consistent with statements the Veteran made about her 
time at Dhahran.  The report stated that during the period in 
which the Veteran was in Saudi Arabia, 5 separate locations 
in the country were attacked by SCUD missiles.  The report 
stated that Dhahran was one of these locations, that it was 
attacked 5 separate times while the Veteran was there, and 
that debris from the missiles landed in the base area during 
4 of the 5 attacks.  The report also included an excerpt from 
the Veteran's unit history which stated that

From 19 January through 6 Feb[ruary] 
1991, as the danger from SCUD attacks 
became apparent, 1,147 U.S. and 68 
Canadian noncombatant citizens were 
evacuated from Saudi Arabia. . . . During 
the operation there were SCUD attack 
alerts, and although the [Military 
Police] were equipped with chemical 
protective masks and suits, [the unit 
commander] ordered her troops not to don 
them in order to avoid panicking the 
evacuees, who had no chemical protection.

The JSRRC report also provided an internet link to a 
Department of Defense report on SCUD missile attacks for more 
complete information.  That report is located online at 
http://www.gulflink.osd.mil/scud_info_ii/.  This report 
includes more detailed information on specific missile 
attacks.  With regard to a January 20, 1991 attack, the 
report stated that all personnel donned "full chemical 
protection" gear for 6 or 7 hours and that there were 
multiple chemical weapon alarms and positive chemical weapon 
detection tests throughout the night.  With regard to a 
January 22, 1991 attack, the report stated that Dhahran Air 
Base was hit by an object which "caused a crater 23 feet in 
diameter and 4 feet deep on the air base."  With regard to a 
February 25, 1991 attack, the report stated that a SCUD 
warhead hit a U.S. barracks building, killing 28 soldiers and 
injuring more than 100.

The preponderance of the medical evidence of record shows 
that the Veteran has a current diagnosis of PTSD for VA 
purposes that has been related to an in-service stressor.  
The medical evidence of record includes only 2 medical 
reports which discuss whether the Veteran has a current 
diagnosis of PTSD.  The March 2005 VA PTSD examination report 
stated that the Veteran did not meet the criteria for a 
diagnosis of PTSD, while the September 2007 VA psychology 
consultation report stated that the Veteran did meet the 
criteria for a diagnosis of PTSD.  As there is no other 
medical evidence of record on this issue, the competency and 
probity of these 2 reports must be weighed in order to 
determine whether the preponderance of the medical evidence 
of record shows that the Veteran has a current diagnosis of 
PTSD for VA purposes.

In this regard, the March 2005 report includes a lengthy 
discussion of why the Veteran does not meet Criteria A for a 
diagnosis of PTSD.  The crux of the finding was that the 
Veteran's stressor was not sufficient for these purposes "as 
there was no actual threat of death or serious threat to the 
physical integrity of self."  While the Board cannot dispute 
the medical findings of the March 2005 report, the basis of 
this statement is inherently factual in nature.  
Specifically, the March 2005 report's finding that the 
Veteran did not meet Criteria A for a diagnosis of PTSD was 
that the SCUD attacks described by the Veteran did not pose 
an "actual threat of death or serious [injury.]"  This is a 
factual finding which goes beyond a medical diagnosis, and 
the Board is thus capable of discussing the probative value 
of the March 2005 report to the extent that the basis for 
that finding is erroneous.  38 C.F.R. § 4.6 (2009).

The evidence of record shows that the Veteran was exposed to 
an actual threat of death and serious injury by SCUD missile 
attacks while she was stationed at Dhahran, Saudi Arabia.  
The information provided by JSRRC on these incidents provides 
extensive evidence which supports this finding.  First, the 
threat of harm from SCUD missiles was felt to be sufficient 
to require the emergency evacuation of 1,147 U.S. and 68 
Canadian civilians from the area.  Second, the threat of 
chemical attacks was sufficient for military personnel to be 
ordered to wear chemical-weapon protection suits for 6 to 7 
hours at a time, and to result in multiple chemical attack 
warnings.  Third, the area around Dhahran Air Base was hit by 
debris from SCUD missiles on at least 4 occasions.  Fourth, 
one of these debris hits resulted in a 23 foot wide by 4 foot 
deep crater in a runway at the airbase.  Fifth, one of these 
debris hits resulted in the death of 28 soldiers and the 
injury of more than 100 others.  Accordingly, the evidence of 
record conclusively demonstrates that there was a threat of 
death or serious injury from SCUD attacks at Dhahran Air Base 
while the Veteran was stationed there.  Accordingly, the 
reason given for the March 2005 report's finding that the 
Veteran did not meet Criteria A for a diagnosis of PTSD is 
based on inaccurate factual information.  As such, the March 
2005 VA PTSD examination report does not provide a fully 
competent diagnosis.  There are no such errors present in the 
September 2007 VA psychology consultation report, which was 
otherwise a detailed and thorough psychological examination.  
Thus, the preponderance of the competent medical evidence of 
record shows that the Veteran has a current diagnosis of PTSD 
for VA purposes.

With regard to the Veteran's claimed stressor, there are no 
references to combat in the Veteran's service personnel 
records and she did not earn any decorations, medals, badges, 
ribbons, or awards indicative of participation in combat.  As 
such, the Veteran's claimed stressor must be corroborated by 
credible supporting evidence.  38 C.F.R. § 3.304(f).  As 
noted above, the April 2008 statement from JSRRC corroborates 
that the Veteran's unit was stationed at Dhahran Air Base 
during a period of time when it was attacked by Iraqi SCUD 
missiles on at least 5 separate occasions.  As such, there is 
credible supporting evidence of record which corroborates the 
Veteran's claimed stressor.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997) (holding that corroboration does not 
require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."); see also Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (finding that while the 
Veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  As such, the Board finds that the Veteran 
has a current diagnosis of PTSD that is associated with an 
in-service stressor which is corroborated by credible 
supporting evidence.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


